TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 24, 2022



                                     NO. 03-21-00413-CV




                                    In the Matter of D. E. P.




     APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
                AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on July 26, 2021. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.